Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
This action is in response to original filings made on 8/25/2021. Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,275,833 hereinafter. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to analyzing images to determine malicious properties.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 6, 10, 11, 14, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (WO 2018/048355) in view of Bhotika et al. (US Patent No. 10,282,431 and Bhotika hereinafter).

As to claims 1 and 16, Moore teaches a method for analyzing a received file to determine if the received file comprises malicious code, the received file capable of being opened by a native software program, the method comprising: 
generating, by a screen shot generating engine executed by a processor, an image that would be displayed if the received file is opened by the native software program (i.e., …teaches as part of his claim 16 claim element the following: “receiving a digital image that includes visual features”); 
analyzing the image and generating an output (i.e. …teaches as part of his claim 16 claim limitation element(s) the following: “configured to identify visual features and correlate the visual features ”.); 
extracting metadata from the received file (i.e., …teaches as part of his claim 16 claim feature(s) the following: “extraction of metadata”); 
the reference dataset comprising screenshots of known benign files and known malicious files (i.e., …teaches as part of his claim 16 claim feature(s) the following: “identify the visual features and correlate the visual feature(s) with objects and or groups…in the database”), 
each of the known malicious files being annotated with defined object boundaries that represent known bad visual cues (i.e., …teaches as part of his claim 16 claim feature(s) the following: “identify the visual features and correlate the visual feature(s) with objects and or groups…in the database”… Teaches in par. 0085 annotated structures… the examiner notes that it is reasonable to conclude that the database would contain known  bad visual cues to be used in a comparison process).

Moore does not expressly teach:
and generating, by a maliciousness determination engine executed by the processor, a maliciousness score based on a comparison of the output for visual cues and the metadata to a reference dataset. 
In this instance the examiner notes the teachings of prior art reference Bhotika. 
Bhotika teaches in col. 14 lines 64-67 & col. 15 lines 1-10 the following: “The query image is analyzed 1006, for example utilizing techniques described herein, in order to assign various visual attributes from one or more of the visual attribute categories to the item of interest. A plurality of items, for example in an item catalog as discussed herein and with respect to the example computing environments illustrated in FIG. 13 or 16, are obtained 1008. By obtained, it should be understood that the items may be selected from a database or otherwise identified, where the items may have one ore more images associated with each item. Of the obtained items, one or more may have one or more visual attributes assigned, for example based on the visual appearance of the one or more images, or on metadata associated with the item. A visual similarity score is determined 1010 for at least some of the items in the item catalog. According to various embodiments, the visual similarity score comprises a number or other metric capable of being used to compare and rank various items. The visual similarity score in various embodiments indicates a visual similarity of one or more of the items in the catalog to the item of interest, and the visual similarity score for a particular item being based at least on a ranking of a visual similarity of the particular item to the item of interest, the ranking being for one or more of the visual attributes shared between the item of interest and the particular item.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Moore with the teachings of Bhotika by having their system comprise a scoring scheme. One would have been motivated to do so to provide a simple and effective means to track exact image matches, wherein the scoring helps facilitate the process for image comparing and makes it easier to find corresponding images.

As to claim 3, the system of Moore and Bhotika as applied to claim 1 above teaches image processing, specifically Moore expressly teaches a method of claim 1, wherein the analyzing step comprises utilizing a convolutional neural network with an object detection engine executed by the processor to generate the output (i.e., …teaches in par. 0017 the following: “convolutional neural network”.).

As to claims 5 and 18, the system of Moore and Bhotika as applied to claim 1 above teaches image processing, specifically Moore expressly teaches a method of claim 1, wherein the received file is a word processing file (i.e., …teaches in par. 0048 a file).

As to claims 6 and 19, the system of Moore and Bhotika as applied to claim 1 above teaches image processing, specifically Moore expressly teaches a method of claim 1, wherein the received file is a web page (i.e., …teaches in par. 0053 the following: “web page”).

As to claim 8, the system of Moore and Bhotika as applied to claim 1 above teaches image processing, specifically Moore expressly teaches a method of claim 1, wherein the image is generated without malicious code being executed by the processor (i.e., …teaches in par. 0085 the following: “crawled images and metadata attributes are passed through a data cleaning stage …”).

As to claim 10, the system of Moore and Bhotika as applied to claim 1 above teaches image processing, specifically Moore expressly teaches a method of claim 1, wherein the processor is associated with a server (see figure 3).

As to claim 11, the system of Moore and Bhotika as applied to claim 1 above teaches image processing, specifically Moore expressly teaches a method of claim 1, wherein the processor is associated with a client device (see figure 3).


As to claim 14, the system of Moore and Bhotika as applied to claim 1 above teaches image processing, specifically Moore does not expressly teach a method of claim 3, wherein the convolutional neural network generates a set of object boundaries with associated probabilities.
In this instance the examiner notes the teachings of prior art reference Bhotika. 
Bhotika teaches in col. 19 lines 45-50 the following: “including neural networks and deep neural networks.”. Further teaches in col. 20 lines 5-10 the following: “probabilistic decision-based neura”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Moore with the teachings of Bhotika by having their system comprise a probability base detection scheme. One would have been motivated to do so to provide a simple and effective means to accurately determined comparison matches, wherein the probability base detection scheme helps facilitate the process for malicious content detection and makes it easier to find intrusion.

Claims 2, 4, 7, 9, 12, 13, 15, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Bhotika as applied to claims 1 and 16 above and further in view of Bennett et al. (US Patent No. 9,242,020 and Bennett hereinafter).

As to claims 2 and 17, the system of Moore and Bhotika as applied to claim 1 above teaches image processing, specifically neither reference does not expressly teach a method of claim 1, further comprising: generating an alert, by the processor, if the maliciousness score exceeds a threshold.
In this instance the examiner notes the teachings of prior art reference Bennett. 
Bennett teaches in col. 14 lines 10-20 the following: “classifies the malicious content suspect according to the malicious behavior score. MBD can determine if the aggregate score meets a maliciousness threshold. In response to determining maliciousness, an alert (e.g., a malware alert notification) may be sent to an administrator, and/or a fingerprint may be generated to aid in future malware detection.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Moore and Bhotika with the teachings of Bennett by having their system comprise notification. One would have been motivated to do so to provide a simple and effective means to alert based on target information, wherein the notification helps facilitate the process for malicious content detection and makes it easier to improve security. 

As to claim 4, the system of Moore and Bhotika as applied to claim 1 above teaches image processing, specifically neither reference does not expressly teach a method of claim 1, wherein the threshold is set by an administrator.
In this instance the examiner notes the teachings of prior art reference Bennett. 
Bennett teaches in col. 14 lines 10-20 the following: “classifies the malicious content suspect according to the malicious behavior score. MBD can determine if the aggregate score meets a maliciousness threshold. In response to determining maliciousness, an alert (e.g., a malware alert notification) may be sent to an administrator, and/or a fingerprint may be generated to aid in future malware detection.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Moore and Bhotika with the teachings of Bennett by having their system comprise notification. One would have been motivated to do so to provide a simple and effective means to alert based on target information, wherein the notification helps facilitate the process for malicious content detection and makes it easier to improve security. 

As to claims 7 and 20, the system of Moore and Bhotika as applied to claim 1 above teaches image processing, specifically neither reference does not expressly teach a system of Moore and Bhotika as applied to claim 1 above teaches image processing, specifically Moore expressly teaches a method of claim 1, wherein the received file is an email.
In this instance the examiner notes the teachings of prior art reference Bennett. 
Bennett teaches in col. 1 lines 30-40 the following: “Malicious network content may also enter a computer on receipt or opening of email. For example, email may contain an attachment, such as a PDF document, with embedded malicious executable programs. Furthermore, malicious content may exist in files contained in a computer memory or storage device, having infected those files through any of a variety of attack vectors.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Moore and Bhotika with the teachings of Bennett by having their system comprise email scanning. One would have been motivated to do so to provide a simple and effective means to find hidden threats, wherein the email scanning helps facilitate the process for malicious content detection and makes it easier to improve security. 

As to claim 9, the system of Moore and Bhotika as applied to claim 1 above teaches image processing, specifically neither reference does not expressly teach a method of claim 2, further comprising: in response to the alert, disabling the execution of the received file.
In this instance the examiner notes the teachings of prior art reference Bennett. 
Bennett teaches in col. 1 lines 30-40 the following: “The MCD system can use the discovered fingerprints for future or subsequent detection and blocking of specific malware fingerprints. In one embodiment, a fingerprint may be based upon data extracted from malicious content as described in greater detail below.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Moore and Bhotika with the teachings of Bennett by having their system comprise a process for blocking suspicious content. One would have been motivated to do so to provide a simple and effective means to protect system integrity, wherein the blocking helps facilitate the process for recovering from a malicious threat and makes it easier to improve security. 

As to claim 12, the system of Moore and Bhotika as applied to claim 1 above teaches image processing, specifically neither reference does not expressly teach a method of claim 1, further comprising: displaying, on a display device, visual elements in the screenshot that contributed to the maliciousness score.
In this instance the examiner notes the teachings of prior art reference Bennett. 
Bennett teaches in col. 14 lines 10-20 the following: “one or more screen displays for conveying a more detailed summary of malicious … detected”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Moore and Bhotika with the teachings of Bennett by having their system comprise notification. One would have been motivated to do so to provide a simple and effective means to alert based on target information, wherein the notification helps facilitate the process for malicious content detection and makes it easier to improve security. 

As to claim 13, the system of Moore and Bhotika as applied to claim 1 above teaches image processing, specifically neither reference does not expressly teach a method of claim 2, further comprising: in response to the alert, quarantining the received file, such that the received file cannot be opened in its native software application on a server or a client device.
In this instance the examiner notes the teachings of prior art reference Bennett. 
Bennett teaches in col. 3 lines 50-55 the following: “maliciousness in isolation may be analyzed together to form an overall maliciousness determination of the malicious content suspect.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Moore and Bhotika with the teachings of Bennett by having their system comprise a isolation process. One would have been motivated to do so to provide a simple and effective means to protect system integrity, wherein the isolation helps facilitate the process for recovering from a malicious threat and makes it easier to improve security. 

As to claim 15, the system of Moore and Bhotika as applied to claim 1 above teaches image processing, specifically neither reference does not expressly teach a system of Moore and Bhotika as applied to claim 1 above teaches image processing, specifically neither reference does not expressly teach a method of claim 12, wherein the visual elements are displayed in isolation.
In this instance the examiner notes the teachings of prior art reference Bennett. 
Bennett teaches in col. 3 lines 50-55 the following: “maliciousness in isolation may be analyzed together to form an overall maliciousness determination of the malicious content suspect.”.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the of the claimed invention was made to implement the teaching of Moore and Bhotika with the teachings of Bennett by having their system comprise a isolation process. One would have been motivated to do so to provide a simple and effective means to protect system integrity, wherein the isolation helps facilitate the process for recovering from a malicious threat and makes it easier to improve security. 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Waterson; David Lynch (US Patent Publication No. 2012/0023566), Sivan; Omri (US Patent Publication No. 2016/0088015) and Kohen; Sharon (US Patent Publication No. 2010/0138775)
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497